                            UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON


 UNITED STATES OF AMERICA, ex rel                       Case No.: 3:18-cv-01756-SI
 Kathy Onwezen, and KATHY ONWEZEN,
 individually,
                                                        ORDER
                Plaintiff-Relator,

         v.

 GRANDE RONDE HOSPITAL, GRANDE
 RONDE HOSPITAL CARDIOLOGY CLINIC,
 ST. JUDE MEDICAL, INC.; ABBOTT
 LABORATORIES, BIOTRONIK, INC.,
 EMILIA ARDEN, M.D., NORMA CORRADO,
 and SHAUNE HUDSON,


                 Defendant.




        The Relator, KATHY ONWEZEN, having filed a Notice of Voluntary Dismissal Without

Prejudice of this action and the United States having filed its Notice of Consent to Dismissal,

pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(l), the Court rules as follows:

        IT IS ORDERED that,




Order                                                                                   Page 1
        1.      This action is dismissed without prejudice as to Relator KATHY ONWEZEN and

                as to the United States;

        2.      The seal shall be lifted upon Relator's Complaint, Relator's Notice of Voluntary

                Dismissal Without Prejudice, the United States' Notice of Consent to Dismissal,

                this Order, and any subsequent filings in this case. All other contents of the

                Court's file in this actionshall remain under seal and not be made public.




           24th
DATED this _          October
             _ day of - -----
                              , 2019.


                                                       /s/ Michael H. Simon
                                                      MICHAEL H. SIMON
                                                      United States District Judge




Submitted by:

BILLY J. WILLIAMS
United States Attorney


_/4JL~t ~
GILLIAN L. BUNKER, OSB #062870
Assistant United States Attorney




Order                                                                                        Page2
